

116 HRES 830 IH: Congratulating the Kansas City Chiefs on their victory in Super Bowl LIV.
U.S. House of Representatives
2020-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 830IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2020Mr. Cleaver (for himself, Mr. Graves of Missouri, and Ms. Davids of Kansas) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCongratulating the Kansas City Chiefs on their victory in Super Bowl LIV.
	
 Whereas, on February 2, 2020, the Kansas City Chiefs defeated the San Francisco 49ers by a score of 31 to 20, winning Super Bowl LIV at Hard Rock Stadium in Miami Gardens, Florida;
 Whereas this accomplishment marked the first Super Bowl championship for the Kansas City Chiefs since their last appearance 50 years ago in Super Bowl IV;
 Whereas quarterback Patrick Mahomes became only the third Black starting quarterback to win a Super Bowl as well as the youngest to have won both the Super Bowl and the National Football League Most Valuable Player Award (MVP);
 Whereas quarterback Patrick Mahomes became the youngest quarterback to be named Super Bowl MVP and third youngest player of any position to achieve this honor;
 Whereas running back Damien Williams delivered 133 total yards, including a 38-yard touchdown run and a 5-yard touchdown catch, tying the Super Bowl record for most touchdowns in a single quarter;
 Whereas new hope was breathed into the team after wide receiver Tyreek Hill caught a 44-yard pass during an 83-yard drive that ended with tight end Travis Kelce catching a touchdown pass with only 6 minutes and 13 seconds remaining;
 Whereas the Kansas City Chiefs overcame a 10-point deficit with less than 7 minutes left to win the game, becoming the first team in the history of the National Football League (NFL) to trail each postseason game by 10 or more points and still overcome the odds to win each of the 3 games;
 Whereas their 21 points scored in the fourth quarter tied a Super Bowl record and was complemented by a powerful defense that continued to stop the San Francisco 49ers offense and allow for the comeback victory to occur;
 Whereas this was the 222nd win for head coach Andy Reid in his NFL coaching history, a record for most wins before capturing his first championship;
 Whereas each of the 53 players on the roster deserves recognition, including Nick Allegretti, Jackson Barton, Blake Bell, Bashaud Breeland, Alex Brown, Harrison Butker, Morris Claiborne, Frank Clark, Dustin Colquitt, Laurent Duvernay-Tardif, Cam Erving, Rashad Fenton, Eric Fisher, Kendall Fuller, Mecole Hardman, Demone Harris, Chad Henne, Tyreek Hill, Anthony Hitchens, Ryan Hunter, Chris Jones, Travis Kelce, Tanoh Kpassagnon, Darron Lee, Jordan Lucas, Patrick Mahomes, Tyrann Mathieu, LeSean McCoy, Matt Moore, Ben Niemann, Derrick Nnadi, Dorian O’Daniel, Mike Pennel, Byron Pringle, Reggie Ragland, Austin Reiter, Demarcus Robinson, Khalen Saunders, Mitchell Schwartz, Anthony Sherman, Daniel Sorensen, Terrell Suggs, Darwin Thompson, Charvarius Ward, Sammy Watkins, Armani Watts, Damien Williams, Xavier Williams, Damien Wilson, James Winchester, Stefen Wisniewski, Andrew Wylie, and Deon Yelder;
 Whereas the Kansas City Chiefs continue to be the pride of Missouri by bringing the Vince Lombardi Trophy home to the great citizens of Kansas City; and
 Whereas this victory was an incredible and overdue honor for the players, coaches, and staff of the Kansas City Chiefs, as well as the fans of the team in Missouri, the rest of the country, and around the world: Now, therefore, be it
	
 That the House of Representatives congratulates and honors the Kansas City Chiefs on their inspiring win in Super Bowl LIV.
		